Exhibit 10.5

 

DOLLAR GENERAL CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as amended from time to time (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement.

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Company’s Board appointed to administer the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its shareholders to grant the Restricted Stock Unit Award provided
for herein to the Grantee, and has advised the Company thereof and instructed
the undersigned officer to issue said Award;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.                                    Grant of the Restricted Stock Unit. 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the Grantee
the number of Restricted Stock Units set forth on Schedule A hereto. A
“Restricted Stock Unit” represents the right to receive one Share of Common
Stock upon satisfaction of the vesting and other conditions set forth in this
Agreement.  The Restricted Stock Units shall vest and become nonforfeitable in
accordance with Section 2 hereof.

 

2.                                    Vesting.

 

(a)    Vesting Date and Forfeiture.  The Restricted Stock Units shall become
vested and nonforfeitable in three equal installments on April 1 of the three
(3) fiscal years following the fiscal year in which the Grant Date occurs, as
set forth on Schedule A hereto (each such date, a “Vesting Date”), so long as
the Grantee continues to be an employee of the Company through each such Vesting
Date.  To the extent the application of this vesting schedule results in the
vesting of fractional shares, the fractional shares shall be combined and vest
on the earliest Vesting Date. If the Grantee’s employment with the Company
terminates prior to a Vesting Date and Section 2(b) does not apply or has not
applied, or to the extent Section 2(b) cannot apply, then any unvested
Restricted Stock Units at the date of such termination of employment shall be
automatically forfeited to the Company.

 

1

--------------------------------------------------------------------------------


 

(b)    Accelerated Vesting Events.  Notwithstanding the foregoing, to the extent
such Restricted Stock Units have not previously terminated or become vested and
nonforfeitable, (i) if the Grantee terminates his employment with the Company
due to the Grantee’s Retirement (as defined below), then that one-third of the
Restricted Stock Units that would have become vested and nonforfeitable on the
next immediately following Vesting Date if the Grantee had remained employed
through such date shall become vested and nonforfeitable upon such Retirement,
provided, however, that, if the Grantee retires on a Vesting Date, no
accelerated vesting shall occur but rather Grantee shall be entitled only to the
portion of the Restricted Stock Units that were scheduled to vest on such
Vesting Date; and (ii) in the event of the Grantee’s death or Disability (as
defined below), one hundred percent (100%) of the Restricted Stock Units shall
become vested and nonforfeitable upon such death or Disability; and (iii) upon a
Change in Control, one hundred percent (100%) of the Restricted Stock Units
shall become vested and nonforfeitable.

 

(c)    Transfer and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of employment for any reason, the Grantee shall have no
rights to any Restricted Stock Units previously forfeited and cancelled under
this Agreement.

 

(d)    Retirement.  For purposes of this Agreement, Retirement shall mean the
voluntary termination of Grantee’s employment with the Company on or after
(i) reaching the minimum age of sixty-two (62) and (ii) achieving five
(5) consecutive years of service; provided, however, that (i) the sum of the
Grantee’s age plus years of service (counting whole years only) must equal at
least seventy (70); (ii) there is no basis for the Company to terminate the
Grantee for Cause at the time of Grantee’s voluntary termination; and (iii) the
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code.

 

(e)    Disability.  For the purposes of this Agreement, Disability shall have
the meaning as provided under Section 409A(a)(2)(C)(i) of the Code.

 

(f)    Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or
(ii) if there is no such employment agreement in effect, “Cause” as such term
may be defined in any change-in-control agreement between the Grantee and the
Company that is in effect at the time of termination of employment; or (iii) if
there is no such employment or change-in-control agreement, with respect to a
Grantee: (A) any act of the Grantee involving fraud or dishonesty, or any
willful failure to perform reasonable duties assigned to the Grantee which
failure is not cured within 10 business days after receipt from the Company of
written notice of such failure; (B) any material breach by the Grantee of any
securities or other law or regulation or any Company policy governing trading or
dealing with stock, securities, investments or the like, or any inappropriate
disclosure or “tipping” relating to any stock, securities, investments or the
like; (C) other than as required by law, the carrying out by the Grantee of any
activity, or the Grantee making any public statement, which prejudices or
ridicules the good name and standing of the Company or its Affiliates or would
bring such persons into public contempt or ridicule; (D) attendance by the
Grantee at work in a state of intoxication or the Grantee otherwise being found
in possession at the Grantee’s place of work of any prohibited drug or
substance, possession of which would amount to a criminal offense; (E) any
assault or other act of violence by the Grantee; or (F) the Grantee being
indicted for any crime constituting (I) any felony whatsoever or (II) any
misdemeanor that would preclude employment under the Company’s hiring policy.

 

2

--------------------------------------------------------------------------------


 

(g)    Change in Control.  For purposes of this Agreement, a Change in Control
(as defined in the Plan) will be deemed to have occurred with respect to the
Grantee only if an event relating to the Change in Control constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of Treas.
Reg. Section 1.409A-3(i)(5).

 

3.                                    Payment of Common Stock.

 

(a)   Payment and Delivery.  Shares of Common Stock corresponding to the number
of Restricted Stock Units that become vested and nonforfeitable in accordance
with Section 2 (“RSU Shares”) shall be paid to the Grantee, or, if deceased, the
Grantee’s estate, either through delivery of a share certificate or by providing
evidence of electronic delivery, and such RSU Shares shall be registered in the
name of the Grantee or, if deceased, the Grantee’s estate.  The RSU Shares shall
be paid on the Vesting Date unless vesting is accelerated under
Section 2(b) prior to such Vesting Date.  In the event vesting is accelerated
under Section 2(b), the RSU Shares shall be paid as follows (based on the first
to occur of Retirement, death, Disability or Change in Control):  (i) six
(6) months and one (1) day following the date of termination of employment due
to Retirement; (ii) within thirty (30) days following the date of the Grantee’s
death or Disability; or (iii) upon a Change in Control.  If the Grantee dies
prior to payment under Section 3(a)(i), payment of the RSU Shares shall occur
within thirty (30) days following the Grantee’s death.

 

(b)   Authorized Shares.  The RSU Shares may be either previously authorized but
unissued Shares or issued Shares, which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable.

 

4.                                    No Dividend Equivalents.  The Grantee
shall have no right to dividend equivalents or dividends on the Restricted Stock
Units.

 

5.                                    Transferability.  Neither the Restricted
Stock Units prior to becoming vested pursuant to Section 2 nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Grantee or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

 

6.                                    No Guarantee of Employment.  Nothing in
this Agreement or in the Plan shall confer upon the Grantee any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to terminate
the employment of the Grantee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Grantee’s
employment agreement with the Company or offer letter provided by the Company to
the Grantee.

 

7.                                    Change in Capitalization; Change in
Control. If any event described in Section 8 or 9 of the Plan occurs, this
Agreement and the Restricted Stock Units shall be adjusted to the extent
required or permitted, as applicable, pursuant to Sections 8 and 9 of the Plan.

 

3

--------------------------------------------------------------------------------


 

8.                                    Mandatory Tax Withholding.  Unless
otherwise determined by the Committee, at the time of vesting, the Company shall
withhold from any RSU Shares deliverable in payment of the Restricted Stock
Units the number of RSU Shares having a value equal to the minimum amount of
income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities.  Any fractional shares resulting from the
payment of the withholding amounts shall be liquidated and paid in cash to the
U.S. Treasury as additional federal income tax withholding for the Grantee. 
Grantee shall be responsible for any withholding taxes not satisfied by means of
such mandatory withholding and for all taxes in excess of such withholding taxes
that may be due upon vesting of the Restricted Stock Units.

 

9.                                    Limitation on Obligations.  This
Restricted Stock Unit Award shall not be secured by any specific assets of the
Company, nor shall any assets of the Company be designated as attributable or
allocated to the satisfaction of the Company’s obligations under this
Agreement.  In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates or electronic
delivery thereof to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance or registration of the
certificates or in the certificates themselves.

 

10.                            Securities Laws.  The Company may require the
Grantee to make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws.  The Restricted Stock Units and RSU Shares shall be
subject to all applicable laws, rules and regulations and to such approvals of
any governmental agencies as may be required.

 

11.                            Notices.  Any notice to be given under the terms
of this Agreement to the Company shall be addressed to the Company in care of
its Secretary or his or her designee, and any notice to be given to the Grantee
shall be addressed to him at the address given beneath his signature hereto.  By
a notice given pursuant to this Section 11, either party may hereafter designate
a different address for notices to be given to him.  Any notice that is required
to be given to the Grantee shall, if the Grantee is then deceased, be given to
the Grantee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 11.  Any notice shall have been deemed duly given when delivered by hand
or courier or when enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

12.                            Governing Law.  The laws of the State of Delaware
shall govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

13.                            Section 409A of the Code.  The provisions of
Section 10(c) of the Plan are hereby incorporated by reference.  Notwithstanding
the foregoing, the Company shall not be liable to the Grantee in the event this
Agreement fails to be exempt from, or comply with, Section 409A of the Code.

 

14.                            Arbitration.  In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted

 

4

--------------------------------------------------------------------------------


 

expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator.  Such arbitration process shall take place
within the Nashville, Tennessee metropolitan area.  The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning.  Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.  Each party shall bear its own legal fees
and expenses, unless otherwise determined by the arbitrator.

 

15.                            Clawback.  As a condition of receiving the
Restricted Stock Units, the Grantee acknowledges and agrees that the Grantee’s
rights, payments, and benefits with respect to the Restricted Stock Units shall
be subject to any reduction, cancellation, forfeiture or recoupment, in whole or
in part, upon the occurrence of certain specified events, as may be required by
any rule or regulation of the Securities and Exchange Commission or by any
applicable national exchange, or by any other applicable law, rule or
regulation.

 

16.                            [Applicability of Plan and Management
Stockholder’s Agreement. The Restricted Stock Units and the RSU Shares issued to
the Grantee upon payment of the Restricted Stock Units shall be subject to all
terms and provisions of the Plan to the extent applicable to restricted stock
units and Shares.  In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.  The Restricted Stock Units and the
RSU Shares issued to the Grantee shall not be subject to, and hereby are
expressly exempted from, all of the terms and provisions of any Management
Stockholder’s Agreement between the Grantee and the Company in existence on the
Grant Date.]

 

17.                            Amendment and Termination. This Agreement may be
modified in any manner consistent with Section 10 of the Plan.

 

18.                            Administration. The Committee shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

 

19.                            Rights as Shareholder.  The holder of a
Restricted Stock Unit Award shall not be, nor have any of the rights or
privileges of, a shareholder of the Company in respect of any RSU Shares
issuable upon the payment of a vested Restricted Stock Unit unless and until a
certificate or certificates representing such RSU Shares shall have been issued
by the Company to such holder or, if the Common Stock is listed on a national
securities exchange, a book entry representing such RSU Shares has been made by
the registrar of the Company.

 

20.                            Signature in Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Signature:

 

 

 

Print Name:

 

 

 

Employee ID:

 

 

 

 

 

HOME ADDRESS:

 

6

--------------------------------------------------------------------------------


 

Schedule A to Restricted Stock Unit Award Agreement

 

Grant Date:  [     ]

 

Number of Restricted Stock Units Awarded:      [     ]

 

Vesting Dates:

 

Percentage

 

Date

 

 

 

331/3%

 

April 1, [year]

 

 

 

331/3%

 

April 1, [year]

 

 

 

331/3%

 

April 1, [year]

 

 

7

--------------------------------------------------------------------------------